United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-2720
                                     ___________

Leonard Bieri, III,                       *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
United States of America,                 *      [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: February 14, 2005
                                 Filed: February 18, 2005
                                  ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Leonard Bieri appeals the district court’s1 denial of Bieri’s motion to reconsider
the dismissal of his quiet-title action. The district court dismissed Bieri’s complaint
because Bieri’s property rights in the subject property were extinguished by a final
order of forfeiture which Bieri had previously challenged. Having carefully reviewed
the record, we conclude the district court did not abuse its discretion in denying
reconsideration because this matter is foreclosed by the doctrine of res judicata. See
Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs. of the Black Hills, 141 F.3d
1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
1284, 1286 (8th Cir. 1998) (standard of review); Klipsch, Inc. v. WWR Tech., Inc.,
127 F.3d 729, 733 (8th Cir. 1997) (res judicata precludes relitigation of claim on
grounds that were raised or might have been raised in prior action).

      Accordingly, we affirm.
                     ______________________________




                                       -2-